Lau v Margaret E. Pescatore Parking, Inc. (2016 NY Slip Op 08466)





Lau v Margaret E. Pescatore Parking, Inc.


2016 NY Slip Op 08466


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Sweeny, J.P., Renwick, Richter, Manzanet-Daniels, Kapnick, JJ.


2500 103807/10

[*1]Henry T. Lau, Plaintiff-Appellant,
vMargaret E. Pescatore Parking, Inc., et al., Defendants-Respondents.


Kenneth J. Gorman, Esq., P.C., New York (Kenneth J. Gorman of counsel), for appellant.
Law Offices of James J. Toomey, New York (Eric P. Tosca of counsel), for Margaret E. Pescatore Parking, Inc., respondent.
Debra J. Millman, P.C., New York (Norman Landres of counsel), for Tai Ming Development Corp., respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered December 26, 2014, which granted defendants' motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law in this action where plaintiff alleges that he was injured when he tripped over a cord that was tied from a street sign to a parking barrel located in the street in front of a parking garage owned by defendant Tai Ming Development Corp., and managed by defendant Margaret E. Pescatore Parking, Inc. Defendants submitted evidence showing that they did not own, control, or have notice of the barrel or the cord (see generally Gordon v American Museum of Natural History , 67 NY2d 836 [1986]). In opposition, plaintiff failed to raise a triable issue of fact, as he proffered no evidence linking defendants to either the barrel or the decision to tie it to the street sign.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK